Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 02/19/2021.  
Applicant has amended claims 1-8 to clarify and further tune the claims to the invention.
The drawings submitted on 02/19/2021 are acceptable.
The information disclosure statements (IDSs) submitted on 02/19/2021 and 12/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Claims 1-10 are pending and has been examined.
Allowable Subject Matter
Claims 1-10 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an MCU including: a first control terminal; a first sensing terminal connected to a first node; a second control terminal; a third control terminal; a second sensing terminal connected to a second node; and a fourth control terminal, wherein the MCU is configured to sense voltage changes of the first node and the second node; a relay including a switch and a coil, the switch and the coil of the relay being connected between the first node and the second node; and a first reduction circuit including: a first transistor having a first gate connected to the first control terminal and a first end connected to the first node; and a second 
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior art listed on the form 892 and not specifically relied upon is considered related to applicant’s disclosure to further show the general state of the art.  The prior art Suchoff (US 2012/0106012 A1) is related to a relay controlled by an MCU for energizing and deenergizing the two contact nodes of the coil.  However, Suchoff is silent on the four control terminals; two sensing terminals connected to the two nodes and the two reduction circuits.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571) 270-7603.  The examiner can normally be reached on Monday, Wednesday & Friday between 9-AM to 6-PM and on Tuesday and Thursday between 8-AM to 3-PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or 

/YEMANE MEHARI/Primary Examiner, Art Unit 2839